Citation Nr: 0107093	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-08 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the appeal from rating decisions denying 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was timely perfected.

2.  Entitlement to an increased rating for duodenal ulcer, 
currently rated 10 percent disabling.

3.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 1997 the RO denied entitlement to service 
connection for PTSD, denied reopening a claim for entitlement 
to service connection for ulcers, and denied entitlement to 
an increased rating for hypertensive cardiovascular disease.  
Subsequently, the veteran submitted a notice of disagreement 
as to these determinations.

In March 1997 the RO issued a statement of the case as to the 
issues of whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for ulcers and entitlement to an increased rating 
for hypertensive cardiovascular disease.  In April 1997 the 
veteran perfected his appeal.

In June 1997, the RO again denied entitlement to service 
connection for PTSD.  The veteran submitted a notice of 
disagreement from that decision in July 1997.

In June 1998 the Board found new and material evidence to 
reopen the claim for entitlement to service connection for 
ulcers had been submitted and remanded the issues of 
entitlement to service connection for ulcers and entitlement 
to an increased rating for hypertensive cardiovascular 
disease for additional development.  The issue of entitlement 
to service connection for PTSD was referred to the RO for 
further development.

In October 1998 the RO issued a statement of the case as to 
the issue of entitlement to service connection for PTSD.  

In a March 18, 1999, rating decision the RO granted 
entitlement to service connection for duodenal ulcers, 
assigned a 10 percent disability rating, and denied 
entitlement to an increased rating for hypertensive 
cardiovascular disease.  The RO also issued a supplemental 
statement of the case as to the issue of entitlement to an 
increased rating for hypertensive cardiovascular disease.

In a March 29, 1999, rating decision the RO denied 
entitlement to service connection for PTSD and found a 
January 14, 1970, rating decision which denied entitlement to 
service connection for the residuals of a right foot injury 
did not involve clear and unmistakable error (CUE).

In April 1999 the veteran submitted a notice of disagreement 
as to the compensation level assigned for his service-
connected duodenal ulcers.  Subsequently, the RO issued a 
statement of the case and the veteran perfected his appeal of 
this matter.

In May 1999 the RO issued a statement of the case as to the 
issue of timeliness of appeal as to the denial of entitlement 
to service connection for PTSD.  The veteran perfected his 
appeal as to this issue in May 1999.  Therefore, the Board 
finds the issues listed on the title page of this decision 
are properly developed for appellate review.

The Board notes that in May 1999 the veteran submitted a 
notice of disagreement as to the March 29, 1999, rating 
decision which found no CUE in the January 14, 1970, 
determination denying entitlement to service connection for 
the residuals of a right foot injury.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted from a matter which has not been addressed in a 
statement of the case the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The issue of entitlement to an increased rating for 
hypertensive cardiovascular disease is also addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the timeliness and increased rating for 
service-connected duodenal ulcers issues on appeal has been 
obtained.  

2.  The veteran submitted correspondence containing the 
necessary information to perfect his appeal as to the issue 
of entitlement to service connection for PTSD on October 30, 
1998.

3.  Medical evidence demonstrates the veteran's service-
connected duodenal ulcer is presently manifested by mild 
nausea and alternating diarrhea and constipation.


CONCLUSIONS OF LAW

1.  A substantive appeal subsequent to the issuance of the 
October 1998 statement of the case as to the issue of 
entitlement to service connection for PTSD was timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected duodenal ulcer have not been met.  
38 U.S.C.A. § 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107) (West 1991 
& Supp. 2000); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The Board finds that all relevant 
facts as to the veteran's claim in reference to the issue of 
timeliness of appeal have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist.  

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.202, 
20.302(a) (2000).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
The appeal should set out specific allegations of error of 
fact or law, such allegations should be related to specific 
items in the statement of the case.  The Board will construe 
such allegations in a liberal manner to determine whether 
they raise issues on appeal.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.202.  

In this case, the Board notes that on October 8, 1998, the RO 
issued a statement of the case as to the issue of entitlement 
to service connection for PTSD.  The RO stated that 
information sufficient to submit a request for service 
verification of the claimed stressors had not been provided.  
On October 30, 1998, the RO received correspondence from the 
veteran which was specifically noted as provided in response 
to the statement of the case and which provided additional 
information as to the claimed stressors.  The Board finds 
this correspondence provides the necessary information to 
perfect the veteran's appeal as to the issue of entitlement 
to service connection for PTSD.  Therefore, the appeal as to 
the issue of timeliness is granted.

Increased Rating Claim
Background

Service medical records dated in April 1968 show the veteran 
reported a history of peptic ulcer and complained of nausea 
related to certain foods.  In August 1968 and August 1969 the 
veteran complained of stomach pain.  In his August 1969 
report of medical history the veteran noted he experienced 
frequent indigestion and had stomach, liver, or intestinal 
trouble.  The veteran's separation examination revealed 
normal abdomen and viscera.

VA examination in December 1969 included a diagnosis of 
history of peptic ulcer.  It was noted that no evidence of 
ulcer was demonstrated upon examination.  X-ray examination 
revealed no evidence of pathology to the gastrointestinal 
tract.  

VA outpatient treatment records dated in December 1980 noted 
an upper gastrointestinal series revealed scarring but no 
ulcer.  VA hospital records dated in August 1983 noted a 
gastrointestinal series revealed an active duodenal ulcer.  
An examination in September 1983 included a diagnosis of past 
history of peptic ulcer disease.  The veteran reported spicy 
foods irritated his stomach.  The examiner noted the 
veteran's abdomen was essentially negative.

A July 1991 VA medical certificate included a diagnosis of 
early peptic ulcer disease.  It was noted the veteran 
reported pain and some vomiting.  A February 1993 report 
noted a diagnosis of incipient peptic ulcer disease.  

During VA examination in August 1998 the veteran reported he 
had not experienced vomiting or melena in 3 years but had 
intermittent constipation and nausea, stomach discomfort, and 
bloating every day.  He denied any hematemesis or 
hyperglycemic reactions after meals.  He stated he used 
Tagamet twice a day.  The examiner noted a healed duodenal 
ulcer had been detected in April 1992 on 
esophagoduodenoscopy.  There was no evidence of weight gain 
or loss and no signs of anemia.  The veteran's abdomen was 
soft without evidence of pain, tenderness, or masses.  The 
diagnosis was healed duodenal ulcer.  

In a March 1999 rating decision, the RO granted service 
connection for healed duodenal ulcer and assigned a 10 
percent disability evaluation, effective August 26, 1996.

During VA examination in June 1999 the veteran reported 
nausea and bloating since 1968 and stated he experienced 
diarrhea after eating.  He reported he had decreased pain 
symptoms since he began using Tagamet in approximately 1980.  
He stated he last vomited 2 years earlier.  He reported 
hematemesis in 1974 without transfusion and hematemesis in 
1979 with transfusion.  He denied circulatory disturbance 
after meals, colic, and abdominal disturbance, but stated he 
had alternating diarrhea and constipation.  He reported he 
experienced mild nausea which persisted all day.  

The examiner noted an upper gastrointestinal series revealed 
a very small posterior wall gastric ulcer.  It was noted that 
the veteran's weight had been stable for the previous 
3 years.  There was no evidence of pain or tenderness or 
signs of anemia.  Examination revealed the veteran's abdomen 
was soft and nontender without evidence of masses or 
hepatosplenomegaly.  The diagnoses included chronic 
gastritis, by history, chronic duodenal ulcer, by history, 
and small posterior wall gastric ulcer.

In his substantive appeal the veteran stated that entitlement 
to a rating higher than 10 percent was warranted for his 
service-connected duodenal ulcer.  He stated that he was able 
to control his symptoms only by complying with the 
requirements of a special diet and taking medication.


Analysis

VA has a duty to assist the veteran in the development of an 
increased rating claim.  The Board is satisfied that all 
relevant facts have been properly developed as to this 
increased claim and that no further assistance is required in 
order to satisfy the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides disability ratings for duodenal 
ulcers which are mild with recurring symptoms once or twice 
yearly (10 percent); moderate with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations (20 
percent); or moderately severe with less than a severe 
disability but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (40 percent).  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).

In this case, medical evidence demonstrates the veteran's 
service-connected duodenal ulcer is presently manifested by 
mild nausea and alternating diarrhea and constipation.  The 
Board finds these symptoms represent continuous mild symptoms 
of the service-connected disorder.  There is no evidence of 
continuous moderate symptoms, recurrent hematemesis or 
melena, anemia, weight loss, or recurrent incapacitating 
episodes averaging 10 days or more.  Therefore, the Board 
finds entitlement to an increased or "staged" disability 
rating is not warranted.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2000).  
The Board finds that the regular schedular standards applied 
in this case adequately describe and provide for the 
veteran's disability level.  There is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
case outside the norm so as to warrant consideration of an 
extraschedular rating. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent.


ORDER

An appeal for entitlement to service connection for PTSD was 
timely perfected.  To this extent, the appeal is granted.

The claim for entitlement to an increased rating for duodenal 
ulcer is denied.


REMAND

As noted above, the Board finds the veteran has submitted a 
notice of disagreement from the March 29, 1999, rating 
decision as to the issue of whether the January 14, 1970, 
rating decision which denied entitlement to service 
connection for the residuals of a right foot injury involved 
clear and unmistakable error.  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and the issue must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim 
which adequately notifies the veteran of the action necessary 
to perfect an appeal.

As the issue as to timeliness of appeal for entitlement to 
service connection for PTSD has been resolved in the 
veteran's favor, the Board finds additional development is 
required. VA has a duty to assist the veteran in the 
development of his claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing examinations or 
obtaining medical opinions when necessary.

The Board notes that during the course of this appeal the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), altered the 
analysis required in claims for entitlement to service 
connection for PTSD.  Significantly, the Court held that VA 
had adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The Board also notes that during this appeal VA regulations 
applicable to cardiovascular system disabilities were 
revised.  This change became effective January 12, 1998.  62 
Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104).  

In June 1998 the Board remanded the case to the RO with 
instructions including to schedule the veteran for a VA 
examination to ascertain the current nature and extent of his 
service-connected hypertensive cardiovascular disease.  It 
was requested that the examiner provide an opinion as to the 
degree of industrial impairment caused by the service-
connected disorder.  The subsequent medical evidence includes 
an August 1998 VA examination; however, the examiner's report 
did not provide sufficient information for an adequate 
rating.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board finds this matter 
must be REMANDED to the RO for another VA examination.  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case as to the issue of whether the 
January 14, 1970, rating decision which 
denied entitlement to service connection 
for the residuals of a right foot injury 
involved clear and unmistakable error.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response. 

2.  The veteran should be requested to 
identify all sources of treatment 
received for PTSD and for his service-
connected hypertensive cardiovascular 
disease and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

5.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
an opinion as to whether or not the 
veteran has an acquired psychiatric 
disorder related to active service.  The 
examiner should be informed as to which 
stressor or stressors have been verified 
or are presumed verified because of 
combat.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

7.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected hypertensive cardiovascular 
disease.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include any tests or studies deemed 
necessary by the examiner for an accurate 
assessment.  

The examiner is requested to comment on 
the manifestation of symptomatology: such 
as evidence of congestive heart failure; 
and workload restrictions, measured in 
metabolic equivalents (MET), resulting in 
dyspnea, fatigue, angina, dizziness, 
syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent or less.  A complete rationale 
should be provided for the opinions 
given.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



